ORDER

PER CURIAM.
AND NOW, this 28th day of March, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 21, 2005, the Petition for Review and response thereto, it is hereby
ORDERED that Alex Hugues Pierre be and he is suspended from the Bar of this Commonwealth for a period of three years, to run concurrent with the suspension ordered by this court on August 30, 2005, at No. 1047 Disciplinary Docket No. 3.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Madame Justice BALDWIN did not participate in this matter.